On order of the Court, the motion for immediate consideration is GRANTED. The petition for interim suspension is considered, and it is DENIED without prejudice to the filing of a petition for interim suspension by the Judicial Tenure Commission. Section 30(2) of Article 6 of the 1963 Constitution provides that the Court may take certain disciplinary actions against a judge only "[o]n recommendation of the judicial tenure commission ...." In In re Hathaway , 464 Mich. 672, 683, 630 N.W.2d 850 (2001), we noted that when the "commission comes to this Court with a recommendation for discipline, it invokes the Court's jurisdiction under Const. 1963, art. 6, § 30 (2) ...." (Emphasis added.) It is the invocation of this Court's jurisdiction by the commission that gives the Court authority to act. Id . Further, MCR 9.219(A)(1) provides only that "the commission may petition the Supreme Court" for an order suspending a judge until final adjudication of the complaint.
The petition before the Court was not filed on behalf of the commission. Rather, the petition was filed by the Judicial Tenure Commission "Deputy Executive Director, with the permission of the Commission ...." Indeed, the commission's January 9, 2019 order "expresse[d] no opinion regarding ... the substance and/or merits of the Examiner's motion *542for interim suspension ...." Accordingly, there is no recommendation or petition from the commission before the Court.